Order entered August 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00593-CV

  IN RE C.D. HENDERSON CONSTRUCTION SERVICES, LTD., C.D. HENDERSON
  CONSTRUCTION COMPANY, INC., NORTHWEST CONSTRUCTION SERVICES,
       L.P., AND NORTHWEST CONSTRUCTION COMPANY, INC. , Relators

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 05-6533-D

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Ken Molberg,

Judge of the 95th Judicial District Court, to VACATE, as to relators, his October 10, 2012

“Order Appointing Receiver for Additional Assets Owned or Controlled by Defendant C.D.

Henderson, Inc.” and his May 2, 2013 “Order Expanding Receiver’s Powers.”

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of his order issued in compliance with this order.

        We ORDER that relators recover their costs of this original proceeding from real parties

in interest.

        .
/s/   JIM MOSELEY
      JUSTICE